Case 4:20-cv-00115-TWP-DML Document 21 Filed 11/04/20 Page 1 of 3 PageID #: 73




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                NEW ALBANY DIVISION


NICOLE SHORT,                                  )
                                               )
               Plaintiff,                      )
                                               )
v.                                             ) CAUSE NO: 4:20-CV-115 TWP-DML
                                               )
AVI FOOD SYSTEMS, INC.,                        )
                                               )
               Defendant.                      )


                                 PLAINTIFF’S STATUS REPORT

       Plaintiff, Nicole Short, by counsel, now files this Status Report with the Court to provide

her update on the instant matter.

       1.      Plaintiff’s counsel is aware there was a status conference set for November 3, 2020.

       2.      Counsel’s daughter at the University of Kentucky was exposed to the COVID-19 virus

               Halloween weekend.

       3.      On the morning of November 3, 2020, the daughter expressed concerns about an intense

               headache, breathing problems, and other symptoms.

       4.      In early 2020, counsel experienced similar symptoms, including coughing until I could

               not recapture his breath for about three weeks. I underwent x-rays, heart scans, and was

               prescribed both steroids and anti-biotics by both emergency room and other health care

               professionals. Given it was pre-pandemic, no specific diagnosis about my condition was

               provided. As a result, the report from my daughter was treated as a serious and imminent

               health concern.



                                                   1
Case 4:20-cv-00115-TWP-DML Document 21 Filed 11/04/20 Page 2 of 3 PageID #: 74



      5.    Counsel was on the phone with my daughter and health care professionals and testing

            facilities for much of the morning. My attention was distracted from professional

            obligations.

      6.    With regards to this matter, Plaintiff is presenting a subpoena for review by Defendant to

            be sent to a third-party employer within 7 days. Discovery was also served this same

            day.

      7.    Plaintiff responded to Defendant’s discovery, including production of a large number of

            audio and video files.

      8.    Plaintiff is delinquent in making a settlement demand for which I take responsibility.

            Plaintiff will make a settlement demand on or before Friday, November 6, 2020, and

            carbon copy the court on that communication.

      9.    With a discovery deadline of mid-April and an expectation that Plaintiff receives

            discovery responses in or before mid-January, Plaintiff proposes that this matter would be

            ready for a settlement conference in late February or early March if the Court is inclined

            to set one.

      10.   Plaintiff would not expect that taking depositions will be necessary for her to be prepared

            for this settlement conference. Documents received by third-parties should provide

            insight as to her retaliation claim. Plaintiff’s testimony is anticipated and discovery

            responses are expected to be sufficient to establish her hostile work environment claim.


                                              Respectfully Submitted,

                                              /s/ Christopher S. Wolcott
                                              Chris Wolcott (#23259-32)
                                              The Wolcott Law Firm LLC
                                              450 East 96th Street Suite 500
                                              Indianapolis, IN 46240
                                              Telephone (317) 500-0700
                                                 2
Case 4:20-cv-00115-TWP-DML Document 21 Filed 11/04/20 Page 3 of 3 PageID #: 75




                                            Facsimile (317) 732-1196
                                            Email: indy2buck@hotmail.com

                                            Attorney for Plaintiff


                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing has been served this day,

November 4, 2020 by operation of the Court’s Electronic Filing System, and properly addressed

to the following counsel of record for Defendant:

       Rebecca L. Loeffler
       Timothy S. Anderson
       LITTLER MENDELSON, P.C.
       rloeffler@littler.com
       tanderson@littler.com

                                            /s/ Christopher S. Wolcott




                                               3
